                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

ADC LTD NM, INC.,

             Plaintiff,

v.                                                          CV No. 18-862 JB/CG

JAMIS SOFTWARE CORPORATION

             Defendant.

              ORDER SETTING TELEPHONIC STATUS CONFERENCE

      THIS MATTER is before the Court upon conferring with counsel. IT IS HEREBY

ORDERED that a status conference will be conducted on March 17, 2020, at 2:00 p.m.

Parties shall call Judge Garza’s AT&T Teleconference line at (877) 810-9415, follow the

prompts, and enter the Access Code 7467959, to be connected to the proceedings.

      IT IS SO ORDERED.



                                 THE HONORABLE CARMEN E. GARZA
                                 CHIEF UNITED STATES MAGISTRATE JUDGE
